Title: Samuel Osgood and Walter Livingston to John Adams, 24 Jan. 1786
From: Livingston, Walter,Osgood, Samuel
To: Adams, John


          
            
              Sir
            
            

              Board of Treasury

               Jany. 24th.
                1786.
            
          

          We request the Favor of your Excellency to forward the Enclosed
            Letter to the Commissioners of the Dutch Loans at Amsterdam.
          We have the Honor to be with / great Respect, and Esteem, / Your
            Excellency’s Obedt. Hble. /
              Servts.


          
            
              Samuel Osgood
            
          
          
            
              Walter Livingston
            
          
        